DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 This office action addresses pending claims 1-8 and 10-20. Claims 1, 17, and 20 were amended and claim 9 was cancelled in the response filed 3/9/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over White et al. (US 2007/0224500).
Regarding claim 20, White discloses a zinc/air button cell 210 (electrochemical cell) comprising a cathode casing 240 (electrically conductive cathode can), an anode casing 260 (electrically conductive anode can), and an electrical insulator material 270 (grommet) therebetween ([0045]). The anode casing 260 is filled with anode active material 250 ([0077], Fig 1). The anode casing 260 and cathode casing 240 are in the form of a can or cup having a closed end and opposing open end ([0045]). The cathode casing 240 has a body 242 (side walls) (sidewall), an integral closed end 249 (bottom wall), and an open end 247 ([0045]), thus defining a cavity of the cathode can (see Fig 1). The anode casing 260 has body 263 forming the side walls (sidewall), an integral closed end 269 (top wall), and an open end 267 ([0046]), thus defining a cavity of the anode can (see Fig 1). The anode can is partially disposed in the cathode can with at least a portion of the anode can sidewall in generally opposed relationship with at least a portion of the cathode can sidewall (see Fig 1, anode body 263 inside the cathode body 242).
The insulator ring 270 comprises circumferential side walls 273 (generally tubular sidewall) ([0046], Fig 1). The insulator ring comprises a plurality of projections 275 formed on the inside surface of the insulator ring side walls 273 (see Figs 1, 3A-4B); thus a plurality of projections spaced apart from one another and extending radially inward from the upper portion of the generally tubular sidewall toward the longitudinal axis.
As seen in Figure 1, the insulator ring 270 (grommet) has a generally tubular sidewall 273 having an upper portion and a lower portion extending around the longitudinal axis because the portion of the side walls 273 closer to the cathode casing closed end 249 is considered a lower portion, and the portion of the side walls 273 away from the cathode casing closed end 249 is considered an upper portion. The insulator ring 270 terminals in a curved end 273c (a foot) which extends inwardly away from the lower portion of the generally tubular side wall (see Fig 1A, and rotated 180 degrees) (lower portion having a foot extending radially-inward away from the generally tubular sidewall).

    PNG
    media_image1.png
    684
    1012
    media_image1.png
    Greyscale

With regards to the limitation that the plurality of projections “forming a single discontinuous pull ring, wherein the single discontinuous pull ring is positioned proximate to a top surface of the upper portion”, White states that the protrusions may be in the form of globs of material or ribs, and the “globs of material are spaced apart and aligned in one or more horizontal rows traversing the circumference of the inside surface of the insulator ring side walls” ([0021]). Therefore, White teaches one row of globs of material (protrusions/projections), and therefore the plurality of projections forming a single discontinuous pull ring.
In the alternative, if it is taken that White does not disclose a single row, White clearly teaches that protrusions can be in “one or more horizontal rows” ([0021]), and does not mention whether the number of rows affects the improved sealing (abstract). Therefore, an artisan of ordinary skill would consider any embodiment within White (including the embodiment of one row of protrusions) as acceptable for the improved sealing. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only one row of projections because White teaches it as a possibility, does not disparage such an option, and only having one row reduces the amount of material required (i.e. globs of material).
With regards to the pull ring positioned proximate to a top surface of the upper portion, White is directed to an improved seal with protrusions and “the protrusions compress during application of radial forces to the cathode casing during the crimping of the cathode casing side walls over the anode casing side walls with said insulator ring therebetween” which “provides a tighter, more durable seal, at the interface between anode casing and the insulator side walls and also between cathode casing and insulator side walls” (abstract, [0018]). That is, White teaches that the protrusions compress during the crimping, the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. As the claim uses a relative term (“proximate”) to describe where the pull ring is located, with the broadest reasonable interpretation of the term proximate being near, nearest, or next immediately proceeding, as there is no other feature between the top surface of the upper portion and the protrusions, it is considered that the single ring taught by White meets the limitation of “proximate to a top surface of the upper portion” because there is no other feature therebetween.
Alternatively, if it is taken that White does not disclose “proximate”, it is considered that White teaches that the protrusions compress during the crimping, and therefore suggests the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. Therefore, an artisan of ordinary skill in the art would be motivated to position the ring of protrusions of White in a position where crimping occurs (which is proximate the top surface of the upper portion) in order for the protrusions to be compressed to provide the improved sealing of White. 
With regards to the limitation of “wherein the lower portion is a circular shape and the upper portion is a non-circular shape”, consider the following:
The instant specification states “the discontinuous nature of the pull ring 214 also introduces or permits a finite amount of ovality (i.e., non-circularity) in the upper portion 210 to further resist nesting. Because each projection 216 is spaced apart from one another, extended portions of the upper portion 210 are not reinforced, which can allow the upper portion 2110 to relax into a more oval shape than prior art grommets 300 using a continuous pull ring 304” in published paragraph [0036].
That is, the instant specification teaches that by using discontinuous projections instead of a circular ring, ovality (non-circularity) is introduced into the upper portion. That is, a grommet having discontinuous projections on the upper portion meets the limitation of non-circularity or ovality.
Thus, because the insulator seal 270 is described as “a hollow disk or ring with a hollow core bounded by circumferential (circular) side walls” in [0046], the portion of the side walls between the closed end 249 and the nearest projection 275 is considered the lower portion (and is therefore circular in shape) and the remaining portion of the side walls (including the discontinuous projections 275 and beyond) is considered the upper portion. Because the instant specification teaches that discontinuous projections create the non-circularity (ovality), it is considered that the [upper] portion of the side walls having the discontinuous projections 275 has a non-circular shape.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2007/0224500) in view of Springstead et al. (US 5,919,586).
Regarding claims 1 and 17, White discloses a zinc/air button cell 210 (electrochemical cell) comprising a cathode casing 240 (electrically conductive cathode can), an anode casing 260 (electrically conductive anode can), and an electrical insulator material 270 (grommet) therebetween ([0045]). The insulator ring 270 comprises circumferential side walls 273 (generally tubular sidewall) ([0046]); because the insulator ring has a height (see Fig 1), the insulator ring inherently has an upper portion and a lower portion extending around a longitudinal axis. The insulator ring comprises a plurality of projections 275 formed on the inside surface of the insulator ring side walls 273; thus a plurality of projections spaced apart from one another and extending radially inward from the upper portion of the generally tubular sidewall toward the longitudinal axis. The projections may be in the form of globs of material 275a (Figs 3A-B, [0052]) or ribs 275b ([0053], Figs 4A-B) wherein the ribs can run substantially or completely around the inside surface of the side walls (Fig 4A) or be segmented (Fig 4B). 
The insulator ring 270 terminals in a curved end 273c (a foot) which extends inwardly away from the lower portion of the generally tubular side wall (see Fig 1A, and rotated 180 degrees) (lower portion having a foot extending radially-inward away from the generally tubular sidewall).

    PNG
    media_image1.png
    684
    1012
    media_image1.png
    Greyscale

With regards to the limitation that the plurality of projections “forming a single discontinuous pull ring, wherein the single discontinuous pull ring is positioned proximate to a top surface of the upper portion”, White states that the protrusions may be in the form of globs of material or ribs, and the “globs of material are spaced apart and aligned in one or more horizontal rows traversing the circumference of the inside surface of the insulator ring side walls” ([0021]). Therefore, White teaches one row of globs of material (protrusions/projections), and therefore the plurality of projections forming a single discontinuous pull ring.
In the alternative, if it is taken that White does not disclose a single row, White clearly teaches that protrusions can be in “one or more horizontal rows” ([0021]), and does not mention whether the number of rows affects the improved sealing (abstract). Therefore, an artisan of ordinary skill would consider any embodiment within White (including the embodiment of one row of protrusions) as acceptable for the improved sealing. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only one row of projections because White teaches it as a possibility, does not disparage such an option, and only having one row reduces the amount of material required (i.e. globs of material).
With regards to the pull ring positioned proximate to a top surface of the upper portion, White is directed to an improved seal with protrusions and “the protrusions compress during application of radial forces to the cathode casing during the crimping of the cathode casing side walls over the anode casing side walls with said insulator ring therebetween” which “provides a tighter, more durable seal, at the interface between anode casing and the insulator side walls and also between cathode casing and insulator side walls” (abstract, [0018]). That is, White teaches that the protrusions compress during the crimping, the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. As the claim uses a relative term (“proximate”) to describe where the pull ring is located, with the broadest reasonable interpretation of the term proximate being near, nearest, or next immediately proceeding, as there is no other feature between the top surface of the upper portion and the protrusions, it is considered that the single ring taught by White meets the limitation of “proximate to a top surface of the upper portion” because there is no other feature therebetween.
Alternatively, if it is taken that White does not disclose “proximate”, it is considered that White teaches that the protrusions compress during the crimping, and therefore suggests the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. Therefore, an artisan of ordinary skill in the art would be motivated to position the ring of protrusions of White in a position where crimping occurs (which is proximate the top surface of the upper portion) in order for the protrusions to be compressed to provide the improved sealing of White. 
While White teaches the peripheral edge 273b of insulator ring 270 (grommet) is initially vertically straight and is mechanically crimped over the slanted midportion 263b of the anode casing 260 ([0069]), White does not explicitly disclose wherein an upper portion of the grommet (insulator ring) tapers outwardly and upwardly away from the lower portion.
Springstead discloses a cell 10 comprising an anode can 14, a cathode can 48, and a seal 64 disposed therebetween (see Fig 2). The seal 64 includes a generally cylindrical, circumferential side wall 66 disposed between upwardly extending side wall 52 of the cathode can and downwardly-depending side wall 20 of the anode can, a seal foot 68 disposed between bottom edge 83 of the anode can and cathode assembly 46, and a seal top 70 where side wall 66 of seal 64 extends from between side walls 20 and 52 adjacent the top of the cell (C5/L12-20). As seen in Figure 7, the seal has Stage A, B, and C wherein in Stage A (near the top) the diameter of the opening is wider than that of Stage C (closer to the bottom) (C9/L3-16); thus from the bottom up, the upper portion tapers outwardly and upwardly away from the lower portion. Springstead teaches this arrangement reduces the risk of the anode can cutting or damaging the seal when the anode can is inserted at the top while maintaining the sealing function at the bottom of the seal (C9/L20-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tapering outwardly and upwardly of the seal of Springstead with the insulator ring of White for the purpose of reducing the risk of anode can cutting or damaging the seal when the anode can is inserted while maintaining the sealing function the bottom of the seal.
Regarding claims 2-3 and 18-19, modified White discloses all of the claim limitations as set forth above. White additionally discloses more than six protrusions 275 (see at least Fig 3A), thus meeting limitations of wherein the plurality of projections includes four projections, and wherein the plurality of projections includes six projections.
Regarding claim 4, modified White discloses all of the claim limitations as set forth above. Because White teaches an embodiment where the projections are aligned ([0052], Fig 3A), each projection of the plurality of projects is angular spaced apart from two adjacent projections by an approximately equal amount.
Regarding claim 5, modified White discloses all of the claim limitations as set forth above. White teaches that the projections may be spherical or semispherical ([0052]), thus the projections are convex; thus meeting the limitations wherein each projection extends convexly inward from the upper portion.
Regarding claim 6, modified White discloses all of the claim limitations as set forth above. White teaches that the projections may be spherical or semispherical ([0052]), thus the projections are convex; thus meeting the limitations wherein each project extends inward toward the longitudinal axis to define an apex position at a local minimum distance away from the longitudinal axis.
Regarding claim 10, modified White discloses all of the claim limitations as set forth above. Because White discloses the insulator ring as being an electrically insulating material and nylon ([0019]), the insulator ring is considered a dielectric material.
Regarding claim 13, modified White discloses all of the claim limitations as set forth above. Because White teaches the projections are aligned and point inwards ([0052], Fig 3A), each projection is axially aligned with each projection because all the projections point inward.
Regarding claim 14, modified White discloses all of the claim limitations as set forth above. Because White teaches an embodiment where the projections are circular (see Fig 3A), each projection includes an outer edge defining a chord in the generally tubular sidewall because the left edge of the projection meets the right edge of the projection along the curve of the outer edge.
Regarding claims 15-16, modified White discloses all of the claim limitations as set forth above. White discloses a plurality of protrusions 275 in either the form of globs 275a or ribs 275b (Figs 3A-4B) and because the protrusions have a width, the protrusions are defined by a base including a first end and a second end, the first end and the second end angularly spaced apart. However, modified White does not explicitly disclose wherein the first end and the second end angularly spaced apart the upper portion of the generally tubular wall (claim 15) between about 15 degrees and about 45 degrees, or (claim 16) by about 30 degrees.
However, White teaches the protrusions may be ribs 275b that either run circumferentially substantially or completely around the inside surface (Fig 4A) or may be segmented and aligned in spaced apart arrangement circumventing the inside surface of the insulating ring side wall 273 ([0053], Fig 4B). That is, White teaches different lengths of protrusions that can either small and segmented (see Fig 4B) or nearly extend all the way (Fig 4A) giving a spacing range of first end to second being small to large. Because the lengths and number of ribs affect the sealing ability (because the ribs are designed to press against the can for sealing, [0049]), with longer ribs increasing the sealing ability by reducing the pathway around, and shorter ribs requiring less material, the precise angularly spaced distance between the first end and the second end of a projection would have been considered a result effective variable by one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the length of the ribs (including a length where the first end and second end are angularly spaced apart by about 30 degrees) of modified White for the purpose of balancing the sealability and amount of material.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2007/0224500) in view of Springstead et al. (US 5,919,586), as applied to claim 1 above, and further in view of Morita et al. (US 5,576,117).
Regarding claim 7, modified White discloses all of the claim limitations as set forth above. While White teaches the protrusions 275 may be oblong or polygonal in shape ([0021]), modified White does not explicitly disclose wherein at least one projection in the plurality of projections is defined by a triangular cross-sectional shape.
Morita discloses a flat-type cell comprising cup shaped positive 3 and negative 1 electrode cases with a gasket 2 in between (abstract). The gasket 2 has a circular projection 2b of a triangular cross-section formed thereon to engage with an outside surface of the negative electrode case (C4/L60-67, Fig 2b). Morita teaches with this structure, leakage can be further avoided (C4/L67-C5/L1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the triangular-cross section shape of the projection on the gasket of Morita with the shape of the projections of White for the purpose of avoiding leakage.
Regarding claim 8, modified White discloses all of the claim limitations as set forth above. Because Morita discloses a triangular cross-section for the projections, the cross-section of each of the plurality of projections varies as it extends inwardly away from the generally tubular wall because a triangular cross-section starts from a base and moves to a point.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2007/0224500) in view of Springstead et al. (US 5,919,586), as applied to claim 1 above, and further in view of Syvertsen et al. (US 2008/0138705).
Regarding claim 11, modified White discloses all of the claim limitations as set forth above. While White discloses an insulator ring 270 with side walls 273, modified White does not explicitly disclose wherein a material thickness of the upper portion increases as it extends away from the lower portion.
Syvertsen discloses an electrochemical cell comprising a grommet suitable for insulating an anode can from a cathode can, and wherein the grommet has a tubular sidewall that varies in thickness from top to bottom (abstract). As seen in Figure 3, the thickness of the upper portion and the lower portion of the grommet sidewall 129 differ in that the thickness of the upper portion is thicker compared to the lower portion ([0029]). The relatively thin lower portion of the grommet allows for an increased can diameter, which in turn provides an increase in the volume of the interior cavity of the cell, without increasing the overall size of the cell ([0029]). At the same time, the upper, relatively thick portion of the grommet provides improved structural integrity during cell fabrication ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nonuniformity of the sidewall thickness (having a thicker upper portion, and thinner lower portion) as taught by Syvertsen with the insulator side wall of modified White for the purpose of increasing the anode can cavity for more active material while improving structural integrity during cell fabrication.
Regarding claim 12, modified White discloses all of the claim limitations as set forth above. Because White teaches protrusions 275 (globs 275a) disposed on the interior sidewall on the upper portion (see Fig 3A), and Syvertsen teaches a thicker sidewall at the upper portion (Syvertsen at Fig 3), the combination has protrusions formed on the thicker sidewall, thus meeting the limitation of wherein an axial position of an apex of each projection defines a location of maximum material thickness in the upper portion.


If it is taken that White et al. (US 2007/0224500) does not teach or suggest the limitation of “wherein the lower portion is a circular shape and the upper portion is a non-circular shape”, the following 103 rejection applies. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2007/0224500) in view of Dopp (US 4,791,034).
Regarding claim 20, White discloses a zinc/air button cell 210 (electrochemical cell) comprising a cathode casing 240 (electrically conductive cathode can), an anode casing 260 (electrically conductive anode can), and an electrical insulator material 270 (grommet) therebetween ([0045]). The anode casing 260 is filled with anode active material 250 ([0077], Fig 1). The anode casing 260 and cathode casing 240 are in the form of a can or cup having a closed end and opposing open end ([0045]). The cathode casing 240 has a body 242 (side walls) (sidewall), an integral closed end 249 (bottom wall), and an open end 247 ([0045]), thus defining a cavity of the cathode can (see Fig 1). The anode casing 260 has body 263 forming the side walls (sidewall), an integral closed end 269 (top wall), and an open end 267 ([0046]), thus defining a cavity of the anode can (see Fig 1). The anode can is partially disposed in the cathode can with at least a portion of the anode can sidewall in generally opposed relationship with at least a portion of the cathode can sidewall (see Fig 1, anode body 263 inside the cathode body 242).
The insulator ring 270 comprises circumferential side walls 273 (generally tubular sidewall) ([0046], Fig 1). The insulator ring comprises a plurality of projections 275 formed on the inside surface of the insulator ring side walls 273 (see Figs 1, 3A-4B); thus a plurality of projections spaced apart from one another and extending radially inward from the upper portion of the generally tubular sidewall toward the longitudinal axis.
As seen in Figure 1, the insulator ring 270 (grommet) has a generally tubular sidewall 273 having an upper portion and a lower portion extending around the longitudinal axis because the portion of the side walls 273 closer to the cathode casing closed end 249 is considered a lower portion, and the portion of the side walls 273 away from the cathode casing closed end 249 is considered an upper portion. The insulator ring 270 terminals in a curved end 273c (a foot) which extends inwardly away from the lower portion of the generally tubular side wall (see Fig 1A, and rotated 180 degrees) (lower portion having a foot extending radially-inward away from the generally tubular sidewall).

    PNG
    media_image1.png
    684
    1012
    media_image1.png
    Greyscale

With regards to the limitation that the plurality of projections “forming a single discontinuous pull ring, wherein the single discontinuous pull ring is positioned proximate to a top surface of the upper portion”, White states that the protrusions may be in the form of globs of material or ribs, and the “globs of material are spaced apart and aligned in one or more horizontal rows traversing the circumference of the inside surface of the insulator ring side walls” ([0021]). Therefore, White teaches one row of globs of material (protrusions/projections), and therefore the plurality of projections forming a single discontinuous pull ring.
In the alternative, if it is taken that White does not disclose a single row, White clearly teaches that protrusions can be in “one or more horizontal rows” ([0021]), and does not mention whether the number of rows affects the improved sealing (abstract). Therefore, an artisan of ordinary skill would consider any embodiment within White (including the embodiment of one row of protrusions) as acceptable for the improved sealing. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only one row of projections because White teaches it as a possibility, does not disparage such an option, and only having one row reduces the amount of material required (i.e. globs of material).
With regards to the pull ring positioned proximate to a top surface of the upper portion, White is directed to an improved seal with protrusions and “the protrusions compress during application of radial forces to the cathode casing during the crimping of the cathode casing side walls over the anode casing side walls with said insulator ring therebetween” which “provides a tighter, more durable seal, at the interface between anode casing and the insulator side walls and also between cathode casing and insulator side walls” (abstract, [0018]). That is, White teaches that the protrusions compress during the crimping, the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. As the claim uses a relative term (“proximate”) to describe where the pull ring is located, with the broadest reasonable interpretation of the term proximate being near, nearest, or next immediately proceeding, as there is no other feature between the top surface of the upper portion and the protrusions, it is considered that the single ring taught by White meets the limitation of “proximate to a top surface of the upper portion” because there is no other feature therebetween.
Alternatively, if it is taken that White does not disclose “proximate”, it is considered that White teaches that the protrusions compress during the crimping, and therefore suggests the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. Therefore, an artisan of ordinary skill in the art would be motivated to position the ring of protrusions of White in a position where crimping occurs (which is proximate the top surface of the upper portion) in order for the protrusions to be compressed to provide the improved sealing of White. 
With regards to the limitation of “wherein the lower portion is a circular shape and the upper portion is a non-circular shape”, consider the following:
The instant specification states “the discontinuous nature of the pull ring 214 also introduces or permits a finite amount of ovality (i.e., non-circularity) in the upper portion 210 to further resist nesting. Because each projection 216 is spaced apart from one another, extended portions of the upper portion 210 are not reinforced, which can allow the upper portion 2110 to relax into a more oval shape than prior art grommets 300 using a continuous pull ring 304” in published paragraph [0036].
That is, the instant specification teaches that by using discontinuous projections instead of a circular ring, ovality (non-circularity) is introduced into the upper portion. That is, a grommet having discontinuous projections on the upper portion meets the limitation of non-circularity or ovality.
As seen in Figure 1, the insulator seal 270 has projections 275 on the inner side of the circumferential side walls 273. White teaches projections on the outer peripheral edge 242b (considered to be a location meeting the limitations of an upper portion). Therefore, based on the rationale from the instant specification at [0036], the circumferential side walls 273 are entirely or nearly entirely non-circular because of the discontinuous projections.
Dopp teaches a sealing sleeve for the interface of metal components of electrochemical cells (abstract). The grommet 30 has sidewalls that flare outwardly (C3/L3-5). The grommet 20 on the flaring region 14 (outer peripheral edge 242b of White) of the sidewalls has ridges 7 (similar to the projections 275 of White) which are pressed and flattened against the contact anode 8 (C5/L39-42 and C5/L59-65), thereby forming a good seal against the anode 8 (C6/L1-3). The unflared region 71 of the grommet 30 does not have ridges, and has a circular cross section with a substantially constant diameter (C4/L39-41). The flared region 14 further extends at an angle from about 5 degrees to about 30 degrees relative to the unflared region (C4/L51-53); thereby further suggesting a non-circular shape. In summary, Dopp suggests that having the unflared region without ridges while having the flared region with ridges also provides a good seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of providing ridges/projections on the flared region instead of the unflared region of Dopp with the lower (unflared) and upper (flared) regions of the side walls of White for the purpose of providing a good seal and reducing the number of necessary projections.
Therefore, because the combination teaches a side walls with discontinuous projections on the upper flared portion and not on the lower unflared portion, and the instant specification teaches that discontinuous projections create the non-circularity (ovality), the combination renders obvious the limitation of the lower portion is a circular shape and the upper portion is a non-circular shape because the lower portion is without projections [thereby circular] and the upper portion is with discontinuous projections [thereby non-circular, as described by both Dopp and the instant specification].

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that White does not disclose a grommet having “a generally tubular sidewall having an upper portion and a lower portion…the lower portion having a foot extending radially-inward away from the generally tubular sidewall”. Applicant argues the cited sections of White disclose “the head of the insulator ring 270 desirably has an enlarged portion 273a extending beyond anode casing peripheral edge 263d and terminating in a curved end 273c (Fig 1) forming a ‘J’ configuration”. While not setting forth specific arguments, Applicant appears to suggest that the regions cited in White are either not a lower portion, or the ‘J’ configuration is not a foot extending radially-inward away from the generally tubular sidewall.
This is not considered persuasive. White has a curved end 273c (a foot) which extends radially-inward away from the generally tubular side wall (see Fig 1A). In addition, the curve end 273c (foot) is considered to be on the lower portion in Figure 1A rotated 180 degrees (see Fig 1A below, and annotated to reflect the 180 degree rotation).

    PNG
    media_image1.png
    684
    1012
    media_image1.png
    Greyscale

As seen in the annotated Figure 1, White discloses a portion that reads on the claimed lower portion, and said lower portion has a foot (curved end 273c) that extends radially inward from the lower portion of the generally tubular side wall.

Applicant argues that White does not disclose a grommet having “a plurality of projections spaced apart from one another forming a single discontinuous pull ring, wherein the single discontinuous pull ring is positioned proximate to a top surface of the upper portion and the plurality of projections extend radially inward from the upper portion of the generally tubular side wall toward the longitudinal axis”. Applicant argues that although White notes that the projections may be aligned in “one or more horizontal rows,” White appears to disclose an insulator seal that provides an improved seal via a plurality of projections aligned in a plurality of rows along the insulator ring side wall (e.g., see Figs 3A-B). Applicant further argues that nothing in White discloses or suggests that reducing the number of rows (e.g., to a single horizontal row) would predictably or easily lead to the insulator seal that provides an improve seal, as taught by White.
This is not considered persuasive. As Applicant has recognized, White teaches that the projections are aligned in “one or more horizontal rows” (“globs of material are spaced apart and aligned in one or more horizontal rows traversing the circumference of the inside surface of the insulator ring side walls”, [0021]). That is, White clearly teaches that “one horizontal row” is within the bounds of the improved insulator seal. Therefore, while White illustrates several embodiments having multiple rows (see Figs 3A-B), White nevertheless includes one row as an option for the improved seal as taught by White. There is no discussion within White regarding the number of rows of protrusions needed to perform the function of the improved seal, and therefore all the embodiments within White are equally considered in performing the function, which means that one row (form the disclosure of “one or more horizontal rows”) is acceptable to White. Therefore, White clearly teaches and suggests one row of projections as an option for providing the improved seal.
Further, as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only one row of projections because White teaches it as a possibility, does not disparage such an option, and only having one row reduces the amount of material required (i.e. globs of material).
With regards to the pull ring positioned proximate to a top surface of the upper portion, White is directed to an improved seal with protrusions and “the protrusions compress during application of radial forces to the cathode casing during the crimping of the cathode casing side walls over the anode casing side walls with said insulator ring therebetween” which “provides a tighter, more durable seal, at the interface between anode casing and the insulator side walls and also between cathode casing and insulator side walls” (abstract, [0018]). That is, White teaches that the protrusions compress during the crimping, the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. As the claim uses a relative term (“proximate”) to describe where the pull ring is located, with the broadest reasonable interpretation of the term proximate being near, nearest, or next immediately proceeding, as there is no other feature between the top surface of the upper portion and the protrusions, it is considered that the single ring taught by White meets the limitation of “proximate to a top surface of the upper portion” because there is no other feature therebetween.
Alternatively, if it is taken that White does not disclose “proximate”, it is considered that White teaches that the protrusions compress during the crimping, and therefore suggests the protrusions have to be in a position where crimping occurs (top surface of the upper portion [of the tubular side wall]) in order for the protrusions to be compressed to be provide the improved sealing. Therefore, an artisan of ordinary skill in the art would be motivated to position the ring of protrusions of White in a position where crimping occurs (which is proximate the top surface of the upper portion) in order for the protrusions to be compressed to provide the improved sealing of White. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                  

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725